Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that Migliorini does not read on amended claim 1.  This is not found persuasive because of the following:
Applicant asserts Migliorni does not disclose the support structure has both central and end portions.  Examiner notes that there is a “central part” and an “end portion” of the support structure of Migliorni; applicant does not require particular structure of these parts/portions.  Migliorni support structure has a center, and an end, and therefore has a central part and an end portion.  
Applicant asserts Migliorni support structure is not “a single metallic sheet”.  Examiner notes that the support structure is a unitary piece made of metal, with relative thinness.  Applicant argues this phrase requires “constant thickness”, which is not required in the claim language.
Applicant makes assertions that Migliorni does not show other structure.  Examiner contends they are present.
Applicant does not assist examiner by indicating which claims or figures are related to the species 1 invention or the species 2 invention.  Therefore, examiner has withdrawn claims as appropriate.  Examiner notes that Applicant has elected species 1, “first variation” of the first body 2a, which is present in figures 1, 4, 7, 12-14, and 23-28.  The structure of the generic second body is shown in figure 1, and figures 10 and 11, and 23-28
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely 11/16/2021.  Examiner notes that claim 28 requires a “shaped body 320 of the first arm 32”, which is shown in figures 15-18, which are not part of applicant’s elected species 1.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/10/2018, 8/11/2020, 11/16/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Examiner notes that “entire prosecution history” is not included with US publications, nor with US patents, AND “entire prosecution history” does not consist of a “passage”.  Examiner has considered the references cited by applicant.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bottom” of claim 1, the “bottom” AND “floor portions” of claim 4, the “position adjustment member” of claims 26 and 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims a “position adjustment member” but does not utilize this term in the specification.  Examiner is unsure what this part is considered.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-applicant claims “a supporting structure, which in turn comprises”.  Examiner assumes that this means “the supporting structure comprises”.
-applicant claims “a supporting structure, which in turn comprises…the first and second connecting bodies having two sides”.  Examiner assumes that the “sides” are part of the “supporting structure”.  Examiner believes that “connecting body” is a generic term for the collective assembly that is within the holes on the door/frame.  Examiner notes that “sides” are a feature of the supporting structures.  Examiner is further unsure which surface of the “supporting structure” is the “sides”.  
-applicant claims “the inner one” without previously claiming “an inner one”.  Examiner is unsure what “the inner one” refers to.  Is it a side wall?  
-applicant claims “the shorter trajectory path”; examiner is completely unaware as to what constitutes the claimed “trajectory path”.  Applicant has not previously defined a “trajectory”.  
-applicant claims “the first and/or the second connecting body comprising a supporting structure”.  Examiner notes that applicant must support BOTH the “and” condition, AS WELL AS the “or” condition.  Examiner notes that none of applicant’s disclosure has support for the “or” condition.  

Regarding claim 2: 
-applicant claims “the connection area” which has not previously been claimed.  Examiner contends that the concave areas of the first and second connection bodies create the “connection area”.
-applicant claims “in order to lightening the structure and/or functional service”.  Examiner is unsure what “lightening the structure” means, or what “functional service” means.  Examiner notes assumes this means that the parts as claimed function as a hinge.

Regarding claim 4: 
-applicant claims both a “bottom” and a “floor portion”.  Examiner notes that applicant discloses different surfaces of the supporting structure(s) 4a, but does not designate any of them as “bottom” or “floor”.  Examiner suggests utilizing the terminology that are designated in the drawings.

Regarding claim 9: 
Applicant claims details of “the fixing means”, which were claimed as intended use in claim 1.  Examiner assumes applicant intends to claim the combination of the rest of the structure AND the fixing means in both claims 1 and 9.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “in the end portions”, and the claim also recites “preferably in a portion of the end portions distal from the central part”, which is the narrower 

Regarding claim 10:
Applicant continues to claim a broad recitation, while simultaneously claiming “preferably” a narrower limitation.  Examiner is unsure which limitation applicant intends.  

Regarding claims 15 and 18 and 19:
Applicant claims the structure of the movable insert in identical terms to the supporting structure in claim 1.  Examiner is unsure if applicant is properly claiming the structure of the movable insert, or if applicant is intending to claim the structure of the other supporting structure.

Regarding claim 26 and 27:
Applicant claims “housing structure”, but has previously claimed the “supporting structure” in claim 1, as well as “supporting structure thus realizing a housing structure” in claim 18.  Examiner has assumed that “supporting structure” and “housing structure” are identical in scope.  Examiner suggests applicant chooses one term for this single part.  Examiner notes in claim 27 the term “housing structure” is used to refer to a movable body as well as a supporting structure, which is indefinite.
Applicant claims edges and sides of “corresponding bottom”.  Examiner has assumed that “bottom” was a surface of the central part of the supporting structure, and this surface does not have extra sides and edges.  Examiner is now unsure what the scope of “bottom” is considered.  
Applicant claims a “position adjustment member” which is not mentioned in the specification.  Examiner is unsure the scope of this part.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over 8434197 Oshima.
Regarding claim 1, Oshima discloses an invisible concealed hinge for doors of the type comprising: 
- a first connecting body (having supporting structure 1) intended to be inserted within a respective housing cavity formed in the jamb or in the leaf of the door (door side mounting), the first connecting body extending: in depth along a first direction in the space which coincides with the direction of insertion in the respective housing cavity in the jamb or in the leaf; in width along a second direction in the space perpendicular to the first direction; in length along a third direction in the space perpendicular to both the first and the second directions (first connecting body has 3 dimensions); 
- a second connecting body (having supporting structure 3) intended to be inserted inside a respective housing cavity formed in the jamb or in the leaf of the door (frame side mounting), the second connecting body extending: in depth along a fourth direction in the space which coincides with the direction of insertion in the respective housing cavity in the jamb or in the leaf; in width along a fifth direction in the space perpendicular to the fourth direction; in length along a sixth direction in the space perpendicular to both the fourth and the fifth directions (second connecting body has three dimensions); 
- an articulation device (set of pivot arms) that interconnects the first and the second connecting bodies (as shown in figures 12-14) allowing their relative movement between a closed condition, 
the first and/or the second connecting body comprising a supporting structure (1 or 3), which in turn comprises: - a central part (lower depth area) intended to accommodate part of the articulation device (as is shown in figure 7); - two end portions (with through holes), placed on opposite sides of the central part (lower depth area) along the length direction of the respective connecting body and intended to interact with and/or accommodate fixing means of the connecting body to the jamb or the leaf (having through holes for screws); - the first and the second connecting bodies [believed to be “supporting structure”] having two sides (assumed to be connecting the central part to the two end portions) opposite with respect to a plane defined by the depth direction and by the length direction, of said two sides the inner one being the side that in the opening-closing movement of the hinge runs the shorter trajectory path, the outer one being the other (as best understood, there are two side walls in both of the supporting structures 1 and 3 of the connecting bodies); 
wherein: the supporting structure (1 or 3) is shaped from a single material (parts 2 and 3 are made of metal; no other component has a designated material) is in a single concave piece (both 1 and 3 are concave and are unitary) having concavity facing in a direction opposite to the depth direction of the connecting body and defined by a bottom (assumed to be a surface of the central part) of the supporting structure and by side walls of the supporting structure which carry out a continuous perimeter edge of the bottom (as shown in figure 7), joined to the bottom without interruption in the material which said single metallic sheet is made of and completely surrounding the bottom (as assumed, supporting body 1 discloses this structure) in accordance with a closed curve around the depth 
Oshima discloses that the bodies 2 and 3 are made of “metal plate”.  The material of part 1 is not designated in Oshima.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the body 1 of Oshima using the material of “metal plate” as used in other parts of the hinge of Oshima.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Oshima as modified discloses the hinge of claim 1, wherein in the connection area (hollow area as shown in figure 7) between its bottom and its side walls and/or on its bottom and/or on its side walls, the supporting structure (1 or 3) has one or more localized through openings (through holes for screws B1, B2, B3) formed in order to lightening the structure and/or functional service (function as a hinge, please see 112b above).

is bent (examiner notes that this is a method step, and is not germane to the structure of the device claimed) to form a sleeve that at least partially surrounds said at least one of said one or more localized through openings (each opening is completely surrounded by material) and extends away from the bottom of a predetermined distance toward the inside or toward the outside of the concavity of the supporting structure.

Regarding claim 4, Oshima as modified discloses the hinge of claim 1, wherein the bottom (assumed to be the surface of the central part) of the supporting structure is shaped and comprises, along the length direction of the connecting body a plurality of floor portions (multiple surfaces are visible in figure 6 within supporting structure 1) each of which develops mainly in a respective plane parallel to the length direction and the width direction of the connecting body.

Regarding claim 5, Oshima as modified discloses the hinge of claim 4, wherein the bottom of the supporting structure also comprises one or more transverse portions (assumed to be the side walls that are between the different steps of the center portion) each of which develops mainly in a respective plane parallel to the depth direction and connect with each other, without interruption in the material forming said single metallic sheet, two contiguous and different floor portions, in correspondence of said transverse portions of the boundary perimeter composed by the side walls connecting with said transverse portions without interruption in the material constituting said single metallic sheet (as shown in figure 6).

Regarding claim 6, Oshima as modified discloses the hinge of claim 5, wherein at least one or more of the one or more transverse portions of the bottom of the supporting structure extends mainly 

Regarding claim 7, Oshima as modified discloses the hinge of claim 4, wherein: the central part of the supporting structure 1 comprises one or more of the floor portions (surfaces parallel to the bottom surface of the center) of the bottom, each located at a its own predetermined depth along the depth direction of the connecting body (as shown in figure 6); the end portions (with screw holes) of the supporting structure comprise, in turn, one or more of the floor portions of the bottom, each placed in its own predetermined depth along the depth direction of the connecting body that is lower than that of the floor portions of the central part (as shown in figure 6).

Regarding claim 8, Oshima as modified discloses the hinge of claim 7, wherein the end portions of the supporting structure (1 or 3) comprise each a respective portion (with screw holes) distal from the central part and a respective portion proximal to the central part, the proximal portion comprising one or more of the floor portions of the bottom (both body 1 and 3 have different platforms along its depth), each placed at its own predetermined depth along the depth direction of the connecting body that is lower than that of the floor portions of the central part, the distal portion comprising, in turn, one or more of the floor portions of the bottom, each placed in its own predetermined depth along the depth direction of the connecting body that is lower than that of the floor portions of the proximal portion (best shown in figure 6).

Regarding claim 9, Oshima as modified discloses the hinge of claim 1, wherein the fixing means (screws B1, B2, B3) of the connecting body are accommodated in the end portions (as shown in figures 1 

Regarding claim 10, Oshima as modified discloses the hinge of claim 9, wherein the fixing means (B1, B2, B3) of the connecting body comprise, for each end portion: 
- a spacer insert 4, insertable in a cavity of the end portion (fits within the exterior lips of first connecting body 1), preferably in the distal portion, and having a through hole (figure 6) which, when the spacer insert is accommodated in the end portion it is placed in correspondence to a through hole formed on the bottom of the supporting structure 1; 
- a fastening screw B1 insertable at the same time into the through hole of the spacer insert 4 and into the through hole of the bottom (of connecting body 1) to fix the connecting body to the relative jamb or to the relative door.

Regarding claim 11, Oshima as modified discloses the hinge of claim 10, wherein the spacer 4 insert has an auxiliary hole (plurality of holes) for the insertion of a locking screw to a escutcheon for covering the end portion of the supporting structure.

Regarding claim 12, Oshima as modified discloses the hinge of claim 10, wherein the spacer 4 insert is shaped as a single concave piece (as shown in figure 4) from a respective further single metallic sheet and inserted in the end portion of the supporting structure 1 with the concavity facing in the depth direction of the connecting body (to accept the screws B1).

Regarding claim 13, Oshima as modified discloses the hinge of claim 1, wherein the first connecting body 1 further comprises one or more movable inserts 2 accommodated in the supporting movable relative to the latter for a regulation of the hinge position and intended to engage, directly or indirectly, part of the articulation device (column 9, line 13, adjustable in the vertical direction).

Regarding claim 14, Oshima as modified discloses the hinge of claim 13, wherein at least one movable insert 2 is shaped from a respective single metallic sheet (shown in figure 6, previously discussed above in claim 1) in one single piece comprising a portion transverse to the length direction of the connecting body which from its own side facing in the opposite direction to the depth direction of the connecting body extends, without interruption in the material constituting the single metallic sheet from which said at least one movable insert is shaped and folding back around an axis parallel to the width direction of the connecting body (all shown in figure 6), in portions of the flat flange lying parallel to a plane defined by a direction parallel to the width direction of the connecting body and by a direction parallel to the length direction of the connecting body, each of said portions of the flat flange being operatively engaged to an adjusting member of the position of said at least one movable insert relative to the supporting structure (column 9, line 13).

Regarding claim 15, Oshima as modified discloses the hinge of claim 14, wherein said at least one movable insert 2 is made from a respective single metallic sheet (figure 6) in one single concave piece having concavity defined by a bottom (flat elongated central plate) of the at least one movable insert and by side walls of the at least one movable insert that rise from the bottom in the direction opposite to the depth one of the connecting body and develop mainly parallel to said depth direction forming a continuous perimeter edge of the bottom, joined to the bottom without interruption in the material which said respective single metallic sheet consists of and surrounding the bottom on at least two consecutive sides according to a curve which develops around the depth direction of the connecting 

Regarding claim 18, Oshima as modified discloses the hinge of claim 1, wherein the first and/or the second connecting body comprises a first movable body 2 accommodated in the supporting structure 1 movable relative to the latter for a position adjustment of the hinge and intended to accommodate part of the articulation device (as discussed in column 9, line 13), the supporting structure 1 thus realizing an housing structure for the first movable body 2 (examiner notes that this is a function of the supporting structure, not a further structural limitation), said first movable body 2 being shaped from a respective single metallic sheet (as discussed in column 9 line 9) in a single concave piece (figure 6) having concavity defined by a bottom of the first movable body and by side walls of the first movable body that rise from the bottom in the direction opposite to the depth one of the connecting body (as shown in figure 6) and develop mainly parallel to said depth direction creating a continuous outer edge of the bottom, joined to the bottom without interruption in the material which said respective single metallic sheet consists of and surrounding the bottom on at least three consecutive sides according to a curve that develop around the depth direction of the connecting body, among said at least consecutive three sides, the first and the third being parallel to the width direction of the connecting body, the second being parallel to the length direction of the connecting body (as best understood, Oshima movable part 2 matches the structure of the movable part 5a in figure 26).

Regarding claim 26, Oshima as modified discloses the hinge of claim 18, wherein at least one of the movable bodies 17 is movable by guide along the depth direction (screws 18) of the respective for an adjustment position of the hinge along said direction (difference between figures 13 and 14), preferably in said at least one of the movable bodies, the side walls corresponding to the first and third side of the perimeter edge of the corresponding bottom (examiner is unsure if “bottom” is a surface of the central part, or some other scope), each extend without interruption in the material constituting the single metallic sheet from which is shaped said at least one of the movable bodies and folding back about an axis parallel to the width direction of the connecting body, in the flat flange portions lying on a plane defined by a direction parallel to the width direction of the connecting body and from a direction parallel to the length direction of the connecting body (shown in figure 6), each of said flat flange portions being engaged with a corresponding position adjustment member of said at least one of the movable bodies relative to the relative housing structure.

Regarding claim 27, Oshima as modified discloses the hinge of claim 18, wherein: 
- the first connecting body comprises a respective supporting structure 3 and a respective first movable body 17 movable relative to the supporting structure, which is the housing structure (function of supporting structure 1), along the depth direction of the first connecting body 3, said respective first movable body 17 being movable by guide (screw 15 and guide 2a) along the depth direction of the respective connecting body 3 relative to its housing structure (supporting structure 3) for an adjustment position of the hinge along said direction, preferably in said respective first movable body, the side walls corresponding to the first and third side of the perimeter edge of the corresponding bottom (assumed to be the central portion of supporting structure 3), each extend without interruption in the material constituting the single metallic sheet (as discussed in claim 1) from which is shaped said respective first movable body and folding back (method step which is not germane to the structure of the hinge of claim 27) about an axis parallel to the width direction of the connecting body, in the flat flange portions (with 
- the second connecting body comprises a respective supporting structure 1, a respective first movable body 2 having the respective supporting structure as its own housing structure, and a respective second movable body 14 having the respective first movable body 2 as its own housing structure, said respective first movable body 2 being movable relative to the supporting structure 1 along the length direction of the second connecting body (in the vertical direction), said respective second movable body 14 being movable relative to the respective first movable body along the width direction of the second connecting body (figures 13 and 14), the nested structure of the second connecting body being defined so that in the second connecting body: 
- at least one movable body is movable by guide along the width direction or along the length direction of the second connecting body relative to the corresponding housing structure for a position adjustment of the hinge along said direction (examiner notes that this is previously claimed in claim 27); - said housing structure corresponding to said at least one movable body is an additional movable body, comprised between the supporting structure and said at least one movable body and movable in its own housing structure along the other direction (unsure if the “housing structure” is the supporting structure or first movable body, but Oshima discloses the disclosed structure), between the width and the length directions of the second connecting body, with respect to that along which is movable said at least one movable body; 
wherein said at least one movable body 2 is said respective second movable body 14, while said additional movable body is said respective first movable body 2.

Allowable Subject Matter
Claims 16-17, 19-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that applicant uses a confusing number of terms for identical parts; examiner suggests applicant check these claims for similar issues as discussed in indefiniteness rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677